UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7571



MILTON SHORTER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-682-AM)


Submitted:   February 11, 1999         Decided:     February 24, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton Shorter, Appellant Pro Se. Lawrence Joseph Leiser, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Milton Shorter appeals the district court’s order denying re-

lief on his petition filed under 28 U.S.C. § 2241 (1994).    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Shorter v. United States Parole Comm’n, No.

CA-98-682-AM (E.D. Va. Sept. 22, 1998).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                  2